UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-30820 TIKCRO TECHNOLOGIES LTD. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) ISRAEL (Jurisdiction of incorporation or organization) 126 Yigal Allon Street, Tel Aviv 67443, Israel (Address of principal executive offices) Izhak Tamir, T: +972-3-696-2121, F: +972-3-696-5678, 126 Yigal Allon Street, Tel Aviv 67443, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 8,556,836 Ordinary Shares, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesý No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer ý Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ý IFRS as issued by the IASB o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesý No - ii - PART I 3 ITEM 1. Identify of Directors, Senior Management and Advisors 3 ITEM 2. Offer Statistics and Expected Timetable 4 ITEM 3. Key Information 4 A. Selected Financial Data 4 B. Capitalization and Indebtedness 5 C. Reasons for the offer and use of proceeds 5 D. Risk Factors 5 ITEM 4. Information on the Company 16 A. History and Development of the Company 16 B. Business Overview 16 C. Organizational Structure 20 D. Property, Plants and Equipment 20 ITEM 4A. Unresolved Staff Comments 20 ITEM 5. Operating and Financial Review and Prospects 20 A. Operating Results 20 B. Liquidity and Capital Resources 24 C. Research and Development, Patents and Licenses 26 D. Trend Information 26 E. Off-balance Sheet Arrangements 26 F. Tabular Disclosure of Contractual Obligations 26 ITEM 6. Directors, Senior Management and Employees 26 A. Directors and Senior Management 26 B. Compensation 27 C. Broad Practices 27 D. Employees 33 E. Share Ownership 33 1 ITEM 7. Major Shareholders and Related Party Transactions 33 A. Major Shareholders 33 B. Related Party Transactions 34 C. Interests of Experts and Counsel 34 ITEM 8. Financial Information 34 A. Consolidated Statements and other Financial Information 34 B. Significant Changes 35 ITEM 9. The Offer and Listing 35 A. Offer and Listing Details 35 B. Plan of Distribution 36 C. Markets 36 D. Selling Shareholders 36 E. Dilution 36 F. Expenses of the Issue 37 ITEM 10. Additional information 37 A. Share Capital 37 B. Memorandum and Articles of Association 37 C. Material Contracts 42 D. Exchange Controls 42 E. Taxation 42 F. Dividends and Paying Agents 51 G. Statement by Experts 51 H. Documents On Display 51 I. Subsidiary Information 51 ITEM 11. Quantitative and Qualitative Disclosures about Market Risk 51 ITEM 12. Description of Securities other than Equity Securities 52 2 PART II. 52 ITEM 13 Defaults, Dividend Averages and Delinquencies 52 ITEM 14 Material Modifications to the Rights of Security Holders and Use of Proceeds 52 ITEM 15T. Controls and Procedures 52 ITEM 16A. Audit Committee Financial Expert 53 ITEM 16B. Code of Ethics 53 ITEM 16C. Principal Accountant Fees and Services 53 ITEM 16D. Exemptions from Listing Standards for Audit Committees 54 ITEM 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 54 ITEM 16F. Change in Registrant’s Certifying Accountant 54 ITEM 16G. Corporate Governance 54 PART III 55 ITEM 17. Financial Statements 55 ITEM 18 Financial Statements 55 ITEM 19. Exhibits 55 PART I Unless the context otherwise requires, “Tikcro,” “us,” “we” and “our” refer to Tikcro Technologies Ltd., an Israeli company. References to “U.S. dollars,” and “$” are to the lawful currency of the United States of America, and references to “NIS” are to new Israeli shekels. All share and per share information in this Annual Report has been adjusted to give retroactive effect to a one-for-three reverse split of our ordinary shares that became effective on September 19, 2006. Statements in this Annual Report concerning our business outlook or future economic performance; anticipated revenues, expenses or other financial items; and statements concerning assumptions made or expectations as to any future events, conditions, performance or other matters, are “forward-looking statements” as that term is defined under the United States Federal Securities Laws. In some cases, you can identify forward-looking statements by our use of words such as “expect,” “anticipate,” “believe,” “intend,” “plan,” “seek” and “estimate” and similar expressions.Forward-looking statements are subject to risks, uncertainties and other factors which could cause actual results to differ materially from those stated in such statements.Factors that could cause or contribute to such differences include, but are not limited to, those set forth under “Risk Factors” and elsewhere in this Annual Report as well as our reports on Form 6-K submitted to the Securities and Exchange Commission. ITEM 1. Identity of Directors, Senior Management and Advisors Not applicable. 3 ITEM 2. Offer Statistics and Expected Timetable Not applicable. ITEM 3. Key Information A. Selected Financial Data We have derived the following selected financial data, with respect to the five years from 2005 to 2009, from the audited financial statements of Tikcro, which have been prepared in accordance with generally accepted accounting principles in the United States. The selected financial data set forth below as of December 31, 2008 and 2009 and for each of the years ended December 31, 2007, 2008 and 2009 are derived from our audited financial statements, which are included elsewhere in this Annual Report. The selected financial data as of December 31, 2005, 2006 and 2007 and for the years ended December 31, 2005 and 2006 are derived from our audited financial statements, which are not included in this Annual Report. You should read the selected financial data together with Item 5 “Operating and Financial Review and Prospects” and our financial statements included elsewhere or incorporated by reference in this Annual Report. From 2005 to 2007, we did not conduct any active business. Accordingly, the data presented below are not indicative of our future operating results or financial position.In July 2008, we acquired a minority stake in BioCancell Therapeutics, Inc., an Israel-based clinical-stage biopharmaceutical company.Please see Item 4.A “Information on the Company History and Development of the Company—Recent Developments” for more information. Years Ended December 31, (in thousands, except share and per share data) Statement of Operations Data: General and administrative expenses (1) $ Operating loss ) Financial income, net Net income (loss) $
